70 F.3d 115
17 O.S.H. Cas. (BNA) 1413, 1996 O.S.H.D. (CCH)P 30,950
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert B. REICH, Secretary of Labor, United StatesDepartment of Labor, Petitioner,v.K M & M, A Joint Venture;  The Occupational Safety andHealth Review Commission, Respondents.
No. 94-3937.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1995.

Before:  NORRIS and SUHRHEINRICH, Circuit Judges;  FORESTER, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Petitioner, Secretary of Labor, seeks review by this court of the final order of the Occupational Safety and Health Review Commission that vacated the Secretary's citation of respondent K M & M for a willful violation of 29 C.F.R. Sec. 1926.407(b), a general electrical standard for construction.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we agree with the conclusion of the Commission that the general electrical standard relied upon by the Secretary is preempted by the specific tunneling standard found in 29 C.F.R. Sec. 1926.800.


3
Because the reasoning which supports the final order has been articulated by the Commission, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the final order of the Occupational Safety and Health Review Commission is affirmed upon the reasoning employed by the Commission in its decision dated July 13, 1994.



*
 The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by designation